Citation Nr: 1640142	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-18 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease of the right wrist associated with right wrist ganglion  cyst excision.

2.  Entitlement to a temporary total rating for convalescence for a September 2010 right wrist carpal tunnel release. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal   from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These matters were previously before the Board in February 2015, at which time they were remanded for additional development.  As will be discussed below, another remand is required. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

After a review of the record, the Board finds that additional development is required prior to adjudicating the Veteran's claims.

Pursuant to the February 2015 remand, a VA peripheral nerves examination was provided in April 2015.  The examiner noted that the Veteran had a right wrist ganglion cyst removed while in the military and an unsuccessful carpal tunnel surgery in 2010 as a recent electromyogram revealed moderate to severe right carpal tunnel syndrome.  The examiner opined that the Veteran's right carpal tunnel syndrome was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner explained that the Veteran's ganglionic cyst removal was on the dorsal side of the wrist and that no medical literature could be found to support a relationship between the development and removal of a ganglionic cyst and the development of carpal tunnel disease of the ulnar nerve.  The examiner also noted that in this Veteran the location of cyst removal and the ulnar nerve were not local to each other.  Therefore, the Veteran's ulnar nerve disease was not secondary to the ganglionic cyst removal.  However, the examiner's rationale did not address the relationship, if any, between the Veteran's right wrist degenerative joint disease and his carpal tunnel syndrome.  Rather it only addressed the Veteran's history of cyst excision.  Accordingly, an addendum opinion is needed. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since March 19, 2015.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of   such.

2.  After the above is completed to the extent possible, send the claims file to the VA examiner who authored the April 2015 VA peripheral nerve examination report or an appropriate substitute.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right carpal tunnel syndrome is a symptom, manifestation, or maturation of the Veteran's degenerative joint disease of the right wrist.  Please explain why or why not.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

